UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4663


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ODIL ANTONIO RODRIGUEZ-MORENO, a/k/a Odie A. Rodriguez,
a/k/a Odil A. Rodriguez, a/k/a Odil Antonio Rodriguez, a/k/a
Antonio Rodriguez-Moreno, a/k/a Odila Morono,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:12-cr-00097-TSE-1)


Submitted:   February 26, 2013            Decided:   March 14, 2013


Before DUNCAN, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Whitney E. C. Minter, Assistant Federal Public Defenders,
Alexandria, Virginia, for Appellant.    Neil H. MacBride, United
States Attorney, Stacy L. Bogert, Special Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Odil         Antonio         Rodriguez-Moreno              (“Rodriguez”)         pled

guilty     to     illegal       reentry       after         removal       as     a     convicted

aggravated felon, in violation of 8 U.S.C. § 1326(a), (b)(2)

(2006).     The district court sentenced him to seventeen months’

imprisonment       and    a    one-year      term      of       supervised       release.      On

appeal,    Rodriguez       challenges        the       procedural        reasonableness        of

the   sentence,      contending           that       the    district      court       failed   to

adequately       explain       the   imposition            of     a    term     of    supervised

release when he was to be deported after serving his term of

imprisonment.        U.S. Sentencing Guidelines Manual § 5D1.1(c) &

cmt. n.5 (2011); USSG app. C, amend. 756 (effective Nov. 1,

2011).    We affirm.

            When     imposing        a    sentence,         the       district       court   “must

adequately explain the chosen sentence to allow for a meaningful

appellate       review        and    to     promote         the       perception        of   fair

sentencing.”        Gall v. United States, 552 U.S. 38, 50 (2007).

However, a district court is not required to discuss the 18

U.S.C.     § 3553(a)       (2006)         sentencing         factors       in     a    checklist

fashion.        United States v. Johnson, 445 F.3d 339, 345 (4th Cir.

2006).

            On appeal, we review a sentence, “whether inside, just

outside, or significantly outside the Guidelines range[] under a



                                                 2
deferential abuse-of-discretion standard.”                       Gall, 552 U.S. at

41.    Because Rodriguez did not object below to the adequacy of

the district court’s explanation for the sentence it imposed,

our review is for plain error.                   United States v. Lynn, 592 F.3d

572, 577-78 (4th Cir. 2010); see United States v. Olano, 507

U.S. 725, 731-32 (1993) (detailing plain error standard).

            After reviewing the record on appeal and the parties’

briefs, we conclude that the district court adequately explained

its   imposition    of   a     term     of   supervised      release.          The    court

addressed   Rodriguez’s        criminal      history      and    prior       unauthorized

reentries    into   the        United    States.          Taking       the    facts     and

circumstances of Rodriguez’s case into consideration, the court

created a special condition of supervised release, a prohibition

against    unauthorized        reentry.           Although      the    court    did    not

specifically tie the § 3553(a) factors to the term of supervised

release in a checklist manner, it is apparent that the court

considered the specific facts and circumstances of Rodriguez’s

case and found that an added measure of deterrence was needed.

We    conclude   that    the    district         court   committed      no     procedural

error.

            Accordingly, we affirm the district court’s judgment.

We    dispense   with    oral    argument         because    the      facts    and    legal




                                             3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                4